SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 16, 2011 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600 Raleigh, North Carolina 27604 (Address of principal executive offices, zip code) (919) 872-4924 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September16,2011, we acquired a six-building, 1.54 million square foot office complex in Pittsburgh, Pennsylvania for a total investment of $214.1 million, which includes $25.2 million of planned building improvements and future tenant improvements committed under existing leases. The transaction included the assumption of secured debt to be recorded at fair value of $124.9 million, with an effective interest rate of 4.27%. This debt matures in November 2017. On September16,2011, we also acquired a 503,000 square foot office building in Atlanta, Georgia for a total investment of $86.3 million, which includes $8.0 million of planned building improvements and future tenant improvements committed under existing leases. The transaction included the assumption of secured debt to be recorded at fair value of $67.9 million, with an effective interest rate of 5.45%. This debt matures in January 2014. We incurred approximately $4.7 million of costs related to these acquisitions, mostly local transfer taxes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGHWOODS PROPERTIES, INC. By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary HIGHWOODS REALTY LIMITED PARTNERSHIP By: Highwoods Properties, Inc., its general partner By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary Dated:September19,2011
